 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JESSE ALCALA, et al.,                       CASE NO: 2:19-cv-00969-KJM-CKD PS
12                        Plaintiffs,
13             v.
14       THERESA MURPHY, et al.,
15                        Defendants.
16
                                                     CASE NO: 2:19-cv-00970-KJM-CKD PS
17
         JESSE ALCALA, et al.,
18
                          Plaintiffs
19                                                     ORDER AND FINDINGS AND
               v.                                      RECOMMENDATIONS
20
         BUTTE COUNTY SOCIAL SERVICES,
21       et al.,

22                        Defendants.

23

24            Plaintiffs Jesse Alcala and Wendy Milano, who proceed without counsel, filed two actions

25   on May 28, 2019 against Butte County Social Services, Theresa Murphy, Karen Ely and others.1

26   See Alcala et al. v. Murphy et al., 2:19-cv-00969-KJM-CKD (E.D. Cal.) (“Alcala I”); Alcala et al.
27
     1
      These actions proceed before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
 1   v. Butte County Social Services et al., 2:19-cv-00970-KJM-CKD (E.D. Cal.) (“Alcala II”).

 2           In both Alcala I and Alcala II, plaintiffs request leave to proceed in forma pauperis

 3   pursuant to 28 U.S.C. § 1915. (See Alcala I, ECF No. 2; Alcala II, ECF No. 2.) Plaintiffs’

 4   applications in support of their requests to proceed in forma pauperis make the showing required

 5   by 28 U.S.C. § 1915. Accordingly, plaintiffs’ requests to proceed in forma pauperis may be

 6   granted.

 7           However, the determination that plaintiffs may proceed in forma pauperis does not

 8   complete the required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss a

 9   case at any time if it determines that the allegation of poverty is untrue, or if the action is

10   frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

11   relief against an immune defendant.

12           Here, plaintiffs present two complaints that are nearly identical, except for some minor

13   and inconsequential differences. At the heart of each complaint, plaintiffs allege that defendants

14   violated their rights under the Fourth and Fourteenth Amendments, when they removed plaintiffs’

15   child from plaintiffs’ home without a warrant and conducted a blood draw without consent. (See

16   generally, Alcala I, ECF No. 1; Alcala II, ECF No. 1.) “Parents and children have a well-

17   elaborated constitutional right to live together without governmental interference. That right is an

18   essential liberty interest protected by the Fourteenth Amendment’s guarantee that parents and

19   children will not be separated by the state without due process of law except in an emergency.”

20   Hardwick v. Cty. of Orange, 844 F.3d 1112, 1116 (9th Cir. 2017).
21           Based on the limited record in this matter, the court cannot conclude at this time that

22   either complaint fails to state a claim upon which relief can be granted or that plaintiffs seek

23   monetary relief from an immune defendant. At the same time, because both of these complaints

24   raise the same claims, Alcala II is frivolous and should be closed.

25           Federal Rule of Civil Procedure 42(a) permits the Court to consolidate actions involving a

26   common question of law or fact, and consolidation is proper when it serves the purposes of
27   judicial economy and convenience. “The district court has broad discretion under this rule to

28   consolidate cases pending in the same district.” Investors Research Co. v. United States District
                                                         2
 1   Court for the Central District of California, 877 F.2d 777 (9th Cir. 1989). In determining whether

 2   to consolidate actions, the Court weighs the interest of judicial convenience against the potential

 3   for delay, confusion, and prejudice caused by consolidation. Southwest Marine, Inc., v. Triple A.

 4   Mach. Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989).

 5          The two actions before the court involve common questions of law and clearly arise out of

 6   the same nucleus of common facts. Addressing these common questions in one case would

 7   prevent—rather than cause—delay, confusion, and prejudice. Thus, consolidation is warranted.

 8   Moreover, in the interest of judicial convenience and to ensure that plaintiffs’ claims are fully

 9   stated in the surviving action, plaintiffs’ claims ought to be restated in a single unified amended

10   complaint in Alcala I, 2:19-cv-00969-KJM-CKD.

11          The amended complaint shall be clearly captioned “First Amended Complaint.” Plaintiffs

12   are informed that the court cannot refer to a prior complaint or other filing in order to make

13   plaintiffs’ first amended complaint complete. Local Rule 220 requires that an amended complaint

14   be complete in itself without reference to any prior pleading. As a general rule, an amended

15   complaint supersedes the original complaint, and once the first amended complaint is filed, the

16   original complaint no longer serves any function in the case.

17          Accordingly, IT IS HEREBY RECOMMENDED that:

18          1.      The actions Alcala et al. v. Murphy et al., 2:19-cv-00969-KJM-CKD and Alcala et

19   al. v. Butte County Social Services et al., 2:19-cv-00970-KJM-CKD be CONSOLIDATED.

20          2.      The Clerk of Court be directed to close Alcala et al. v. Butte County Social
21   Services et al., 2:19-cv-00970-KJM-CKD.

22          3.      All future filings be in Alcala et al. v. Murphy et al., 2:19-cv-00969-KJM-CKD.

23          4.      Plaintiffs be directed to file a first amended complaint within 28 days.

24          IT IS ALSO HEREBY ORDERED that:

25          1.      Plaintiffs’ request to proceed in forma pauperis in Alcala et al. v. Murphy et al.,

26   2:19-cv-00969-KJM-CKD (ECF No. 2) is GRANTED.
27          2.      Plaintiffs’ request to proceed in forma pauperis in Alcala et al. v. Butte County

28   Social Services et al., 2:19-cv-00970-KJM-CKD (ECF No. 2) is DENIED AS MOOT.
                                                        3
 1             3.         All pleading, discovery, and motion practice in each action are stayed pending

 2    resolution of these findings and recommendations. Other than objections to the findings and

 3    recommendations or non-frivolous motions for emergency relief, the court will not entertain or

 4    respond to any pleadings or motions until the findings and recommendations are resolved.

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 7   days after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

10   shall be served on all parties and filed with the court within fourteen (14) days after service of the

11   objections. The parties are advised that failure to file objections within the specified time may

12   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

13   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

14   Dated: July 8, 2019
                                                          _____________________________________
15
                                                          CAROLYN K. DELANEY
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21   im/alcala.F&R consolidation and IFP grant

22

23

24

25

26
27

28
                                                            4
